Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in responsive to amendment filed on 5/9/22. Claims 1-20 are pending.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Claims 1-20 are pending. Claims 1-2, 5-9, 12-16 and 19-20 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8-9, 12, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (US 2013/0080865 A1), hereinafter “Palm”.

As to claim 1, Palm disclose a computer-implemented method performed by a delegated device for a requesting device to delegate the delegated device to download data (Palm, ¶ 0027-0030), the method comprising: 
during a first time when the requesting device and the delegated device are connected to a home network (Making reference to FIGS. 1, 2a-2b, the transmission of a web page including a multimedia object to the user device 101 begins with a request of the web page by the user device (first time when the requesting device), which may be sent from the user device 101 in step 201 upon a corresponding user input.  Within the second network 104 (i.e. first network which can be the second network 104 includes a wireless access part, and the user device 101 can connect to the second network 102 wirelessly. The second network 104 may be a mobile communication network including a wireless access network for connecting thereto, and a provider core network including central units for providing mobile communication services. The mobile communication network may be configured as a mobile communication network according to a 2G, 3G or 4G network as specified by the 3GPPP, for example, or may be a mobile communication network of another type. Similarly, the second network 104 may include a public or private Wireless LAN (Local Area Network) or similar wireless network providing the wireless part of the second network 102 i.e. home network), the request is passed to the proxy server 106 (i.e. delegated device receives the proxy download request from the user 101)) (Palm, ¶ 0018-0019, 0027-0030), the requesting device being stationary in a home of a user and configured to only access the home network (the user device 101 may be stationary computer device, such as a personal computer (PC), which disposes of a wired or wireless interface for connecting the device to the second network 102, If the second network 102 includes a communication provider network, the proxy server 106 may be operated by the communication provider (i.e. home network provider AP or router) i.e. home network) (Palm, ¶ 0018-0019, 0027-0030), receiving a proxy download request from the requesting device while the delegated device is in the home of the user (Making reference to FIGS. 1, 2a-2b, the transmission of a web page including a multimedia object to the user device 101 begins with a request of the web page by the user device (first time when the requesting device), which may be sent from the user device 101 in step 201 upon a corresponding user input.  Within the second network 104 (i.e. first network which can be the second network 104 includes a wireless access part, and the user device 101 can connect to the second network 102 wirelessly. The second network 104 may be a mobile communication network including a wireless access network for connecting thereto, and a provider core network including central units for providing mobile communication services. The mobile communication network may be configured as a mobile communication network according to a 2G, 3G or 4G network as specified by the 3GPPP, for example, or may be a mobile communication network of another type. Similarly, the second network 104 may include a public or private Wireless LAN (Local Area Network) or similar wireless network providing the wireless part of the second network 102 i.e. home network), the request is passed to the proxy server 106 (i.e. delegated device receives the proxy download request from the user 101), where the proxy server 106 is delegated device which is in second network 104 i.e. home network, where the second network 104 may include a public or private Wireless LAN (Local Area Network) or similar wireless network providing the wireless part of the second network 102, If the second network 102 includes a communication provider network, the proxy server 106 may be operated by the communication provider (i.e. home network provider AP or router).) (Palm, ¶ 0018-0019, 0027-0030), the proxy download request being transmitted from the requesting device to the delegated device over an intranet of the home network (enabling the user device 102 to render the multimedia object involves functions of a proxy server 106 which is located in the second network 104 through which the user device 102 accesses the first network 103 in the configuration shown in FIG. 1. If the second network 102 includes a communication provider network, the proxy server 106 may be operated by the communication provider; the second network 104 (first network) may include a public or private Wireless LAN (Local Area Network) (i.e. intranet) or similar wireless network providing the wireless part of the second network 102) (Palm, ¶ 0018-0019, 0027-0030); and 
during a second time when the delegated device is connected to an outside network, the second time being after the first time, receiving a download based on the proxy download request via the outside network (Making reference to FIGS. 1, 2a-2b, The proxy server 106 forwards the request (i.e. forwards the request second time; where the forwarding occurs after first time request was made by user) to the content server 102 and receives the requested web page from the content server 102 in step 202, if the requested web page is not stored in a web cache of the proxy server 106.  In case the web page is already stored in the web cache, the proxy server may retrieve the requested web page from the web cache; the content server 102 is located in a first network 103 (i.e. outside network the internet), Making reference to FIGS. 2a-2b, the transmission of a web page including a multimedia object to the user device 101 begins with a request of the web page by the user device, which may be sent from the user device 101 in step 201 upon a corresponding user input. Within the second network 104, the request is passed to the proxy server 106. The proxy server 106 forwards the request to the content server 102 and receives the requested web page from the content server 102 in step 202, if the requested web page is not stored in a web cache of the proxy server 106, enabling the user device 102 to render the multimedia object involves functions of a proxy server 106 which is located in the second network 104 through which the user device 102 accesses the first network 103 in the configuration shown in FIG. 1.) (Palm, ¶ 0018-0019, 0027-0030).
However, Palm doesn’t explicitly disclose the requesting device and the delegated device being associated with a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to discloses the requesting device and the delegated device being associated with the user (the user device 101 may be stationary computer device, such as a personal computer (PC), which disposes of a wired or wireless interface for connecting the device to the second network 102, If the second network 102 includes a communication provider network, the proxy server 106 may be operated by the communication provider (i.e. home network provider AP or router) i.e. home network, the request is passed to the proxy server 106 (i.e. delegated device receives the proxy download request from the user 101), where the proxy server 106 is delegated device which is in second network 104 i.e. home network, where the second network 104 may include a public or private Wireless LAN (Local Area Network) or similar wireless network providing the wireless part of the second network 102, If the second network 102 includes a communication provider network, the proxy server 106 may be operated by the communication provider (i.e. home network provider AP or router)) (Palm, ¶ 0018-0019, 0027-0030). This would reduce the network traffic.

As to claim 2, Palm disclose the computer-implemented method of claim 1, further comprising: during a third time when the requesting device and the delegated device are connected to the home network and if the download is complete, transmitting the download from the delegated device to the requesting device over the home network (the user device 101 may be stationary computer device, such as a personal computer (PC), which disposes of a wired or wireless interface for connecting the device to the second network 102, If the second network 102 includes a communication provider network, the proxy server 106 may be operated by the communication provider (i.e. home network provider AP or router) i.e. home network, Moreover the proxy server 106 evaluates the request in step 203 and determines, whether the user device 101 belongs to a predetermined device type.  This evaluation may be made upon receiving the web page from the content server 102 (third time where content is retrieved from the content server 102, proxy server forwards the content that was requested by user device) as depicted in FIG. 2a or it may be already be made upon receipt of the request in the proxy server 10 before the request is forwarded to the content server 102 and/or before the web page is received in the response from the content server 102.) (Palm, ¶ 0018-0019, 0027-0033).

As to claim 5, Palm disclose the computer-implemented method of claim 1, wherein the download requires the requesting device to access an internet via the home network (Making reference to FIGS. 1, 2a-2b, the transmission of a web page including a multimedia object to the user device 101 begins with a request of the web page by the user device (first time when the requesting device), which may be sent from the user device 101 in step 201 upon a corresponding user input.  If the second network 102 includes a communication provider network, the proxy server 106 may be operated by the communication provider (i.e. home network provider AP or router) i.e. home network, the request is passed to the proxy server 106 (i.e. delegated device receives the proxy download request from the user 101)) (Palm, ¶ 0018-0019, 0027-0030).

Claims 8-9 list all the same elements of claims 1-2, 5 but in a computer program product of a delegated device for a requesting device to delegate the delegated device to download data ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), the computer program product to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2, 5 applies equally as well to claims 8-9.  

Claims 15-16, 19 list all the same elements of claims 1-2, 5but in a computer system of a delegated device for a requesting device to delegate the delegated device to download data, the computer system comprising: one or more computer processors ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), the system to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2, 5 applies equally as well to claims 15-16, 19.


Claims 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (US 2013/0080865 A1), hereinafter “Palm”, as applied above in view of Meenan et al. (US 2020/0314208 A1), hereinafter “Meenan”.

As to claim 3, Palm disclose the computer-implemented method of claim 1, but does not explicitly disclose further comprising: during the first time, determining a placement of the proxy download request in a queue, the queue including at least one further proxy download request from one of the requesting device, a further requesting device, or a combination thereof.
In an analogous art, Meenan discloses during the first time, determining a placement of the proxy download request in a queue, the queue including at least one further proxy download request from one of the requesting device, a further requesting device, or a combination thereof (the prioritization module determines the priority information of the browser or similar client device-based prioritization information; the prioritization module determines the prioritization information of a specific client device request.  This can include the prioritization information specified in the request itself that may be based on request protocol or similar factors.  As the content items are returned by the cache or origin server, the prioritization module can examine the content items to determine if they include information related to prioritization, at operation 305.  The content items can include information about their type or similar information that is collected to assist in the re-ordering of the content items for delivery to the client device.  In addition, a domain of the content items can include specific prioritization scheme information where the domain attempts to manage the prioritization of the responses for the content items) (Meenan, ¶ [0025- 0036], figs. 1 & 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Meenan’s teachings into Palm’s teaching of during the first time, determining a placement of the proxy download request in a queue, the queue including at least one further proxy download request from one of the requesting device, a further requesting device, or a combination thereof. This combination allows the prioritization module can improve performance and user experience in accessing network service by using prioritization strategy driven by the proxy server rather than the current approach of using prioritization based on browser assumptions.

As to claim 4, Palm-Meenan discloses the computer-implemented method of claim 3, wherein the queue is prioritized according to a respective file size value for the proxy download request and the at least one further proxy download request (the prioritization module determines the priority information of the browser or similar client device-based prioritization information; the prioritization module determines the prioritization information of a specific client device request.  This can include the prioritization information specified in the request itself that may be based on request protocol or similar factors.  As the content items are returned by the cache or origin server, the prioritization module can examine the content items to determine if they include information related to prioritization, at operation 305.  The content items can include information about their type or similar information that is collected to assist in the re-ordering of the content items for delivery to the client device.  In addition, a domain of the content items can include specific prioritization scheme information where the domain attempts to manage the prioritization of the responses for the content items; the bandwidth is split evenly across all requests in the group.  Bandwidth splitting is done at a frame-by-frame level where the next frame to be sent is evaluated as every frame of data is being prepared to be sent (assuming the data streams are chunked in a configurable frame size for processing (prioritize by size))) (Meenan, ¶ [0025- 0036], figs. 1 & 3). The Examiner supplies the same rationale for the combination of references Palm-Meenan as in Claim 3 above.

Claims 10-11 list all the same elements of claims 3-4 but in the computer program product to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 3-4 applies equally as well to claims 10-11.  
Claims 17-18 list all the same elements of claims 3-4 but in the system to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 3-4 applies equally as well to claims 17-18.  

Claims 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (US 2013/0080865 A1), hereinafter “Palm”, in view of Oerton (US 2011/0294502 A1).

As to claim 6, Palm disclose the computer-implemented method of claim 5, but does not explicitly disclose wherein the first network is a data capped network.
In an analogous art, Oerton discloses (FIG. 8B is to "view quotas". FIG. 8D provides an example of a further user interface 800d displaying the current usage statistics for the various regions in which the device 100 is able to access data services, As can be seen from the listing 840, 2.35 GB of the data allowance available for the home network has been used in the present billing cycle) (Oerton, ¶ [98], Fig. 8D home network data allowance of 2.5GB).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Oerton’s teachings into Palm’s teaching of. This combination enables effectively managing mobile hotspot connections to a mobile hotspot device or a smart phone.

As to claim 7, Palm-Oerton disclose the computer-implemented method of claim 6, wherein the second network is a publicly available network (Making reference to FIGS. 1, 2a-2b, The proxy server 106 forwards the request (i.e. forwards the request second time; where the forwarding occurs after first time request was made by user) to the content server 102 and receives the requested web page from the content server 102 in step 202, if the requested web page is not stored in a web cache of the proxy server 106.  In case the web page is already stored in the web cache, the proxy server may retrieve the requested web page from the web cache; the content server 102 is located in a first network 103 (i.e. second network the internet)) (Palm, ¶ 0018-0019, 0027-0030).

Claims 13-14 list all the same elements of claims 6-7 but in a computer program product of a delegated device for a requesting device to delegate the delegated device to download data ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), the computer program product to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 6-7 applies equally as well to claims 13-14.  

Claim 20 list all the same elements of claim 6 but in a computer system of a delegated device for a requesting device to delegate the delegated device to download data, the computer system comprising: one or more computer processors ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), the system to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 20.


Response to Arguments

(A) Applicant argues "... Claim 1 has been amended to introduce limitations to which the present application may be implemented. For example, the networks have been amended to recite a “home network” and an “outside network” where a home network recited with respect to a home of a user, as one skilled in the art will understand, relates to a computer network facilitating communication among devices within a vicinity of a home while the outside network is any non-home network. The claims further introduce a limitation where the proxy download request is exchanged at a particular time, namely while both the requesting device and the delegated device are in the home of the user since “the requesting device [is] stationary in a home of a user” and “while the delegated device is in the home of the user,” as recited in claim 1. It is respectfully submitted that, in their entirety, the cited references nor the AAPA discloses or suggests these features recited in claim 1.... ” (from remarks pages 8-9).
As to point (A), Examiner respectfully disagrees, applicant publish specifcaiton para. 0022 disclose home network and outside network as “Moreover, the network 108 and the network 118 may utilize various types of connections such as wired, wireless, fiber optic, etc. which may be implemented as an intranet network, a local area network (LAN), a wide area network (WAN), or a combination thereof. In further embodiments, the network 108 may be a Bluetooth network, a WiFi network, or a combination thereof. In yet further embodiments, the network 108 and the network 118 may be a telecommunications network used to facilitate telephone calls between two or more parties comprising a landline network, a wireless network, a closed network, a satellite network, or a combination thereof.”  In manner of applicant specification, Palm disclose  during a first time when the requesting device and the delegated device are connected to a home network (Making reference to FIGS. 1, 2a-2b, the transmission of a web page including a multimedia object to the user device 101 begins with a request of the web page by the user device (first time when the requesting device), which may be sent from the user device 101 in step 201 upon a corresponding user input.  Within the second network 104 (i.e. first network which can be the second network 104 includes a wireless access part, and the user device 101 can connect to the second network 102 wirelessly. The second network 104 may be a mobile communication network including a wireless access network for connecting thereto, and a provider core network including central units for providing mobile communication services. The mobile communication network may be configured as a mobile communication network according to a 2G, 3G or 4G network as specified by the 3GPPP, for example, or may be a mobile communication network of another type. Similarly, the second network 104 may include a public or private Wireless LAN (Local Area Network) or similar wireless network providing the wireless part of the second network 102 i.e. home network), the request is passed to the proxy server 106 (i.e. delegated device receives the proxy download request from the user 101)) (Palm, ¶ 0018-0019, 0027-0030), the requesting device being stationary in a home of a user and configured to only access the home network (the user device 101 may be stationary computer device, such as a personal computer (PC), which disposes of a wired or wireless interface for connecting the device to the second network 102, If the second network 102 includes a communication provider network, the proxy server 106 may be operated by the communication provider (i.e. home network provider AP or router) i.e. home network) (Palm, ¶ 0018-0019, 0027-0030), receiving a proxy download request from the requesting device while the delegated device is in the home of the user (Making reference to FIGS. 1, 2a-2b, the transmission of a web page including a multimedia object to the user device 101 begins with a request of the web page by the user device (first time when the requesting device), which may be sent from the user device 101 in step 201 upon a corresponding user input.  Within the second network 104 (i.e. first network which can be the second network 104 includes a wireless access part, and the user device 101 can connect to the second network 102 wirelessly. The second network 104 may be a mobile communication network including a wireless access network for connecting thereto, and a provider core network including central units for providing mobile communication services. The mobile communication network may be configured as a mobile communication network according to a 2G, 3G or 4G network as specified by the 3GPPP, for example, or may be a mobile communication network of another type. Similarly, the second network 104 may include a public or private Wireless LAN (Local Area Network) or similar wireless network providing the wireless part of the second network 102 i.e. home network), the request is passed to the proxy server 106 (i.e. delegated device receives the proxy download request from the user 101), where the proxy server 106 is delegated device which is in second network 104 i.e. home network, where the second network 104 may include a public or private Wireless LAN (Local Area Network) or similar wireless network providing the wireless part of the second network 102, If the second network 102 includes a communication provider network, the proxy server 106 may be operated by the communication provider (i.e. home network provider AP or router).) (Palm, ¶ 0018-0019, 0027-0030), the proxy download request being transmitted from the requesting device to the delegated device over an intranet of the home network (enabling the user device 102 to render the multimedia object involves functions of a proxy server 106 which is located in the second network 104 through which the user device 102 accesses the first network 103 in the configuration shown in FIG. 1. If the second network 102 includes a communication provider network, the proxy server 106 may be operated by the communication provider; the second network 104 (first network) may include a public or private Wireless LAN (Local Area Network) (i.e. intranet) or similar wireless network providing the wireless part of the second network 102) (Palm, ¶ 0018-0019, 0027-0030); and 
during a second time when the delegated device is connected to an outside network, the second time being after the first time, receiving a download based on the proxy download request via the outside network (Making reference to FIGS. 1, 2a-2b, The proxy server 106 forwards the request (i.e. forwards the request second time; where the forwarding occurs after first time request was made by user) to the content server 102 and receives the requested web page from the content server 102 in step 202, if the requested web page is not stored in a web cache of the proxy server 106.  In case the web page is already stored in the web cache, the proxy server may retrieve the requested web page from the web cache; the content server 102 is located in a first network 103 (i.e. outside network the internet), Making reference to FIGS. 2a-2b, the transmission of a web page including a multimedia object to the user device 101 begins with a request of the web page by the user device, which may be sent from the user device 101 in step 201 upon a corresponding user input. Within the second network 104, the request is passed to the proxy server 106. The proxy server 106 forwards the request to the content server 102 and receives the requested web page from the content server 102 in step 202, if the requested web page is not stored in a web cache of the proxy server 106, enabling the user device 102 to render the multimedia object involves functions of a proxy server 106 which is located in the second network 104 through which the user device 102 accesses the first network 103 in the configuration shown in FIG. 1.) (Palm, ¶ 0018-0019, 0027-0030).
However, Palm doesn’t explicitly disclose the requesting device and the delegated device being associated with a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to discloses the requesting device and the delegated device being associated with the user (the user device 101 may be stationary computer device, such as a personal computer (PC), which disposes of a wired or wireless interface for connecting the device to the second network 102, If the second network 102 includes a communication provider network, the proxy server 106 may be operated by the communication provider (i.e. home network provider AP or router) i.e. home network, the request is passed to the proxy server 106 (i.e. delegated device receives the proxy download request from the user 101), where the proxy server 106 is delegated device which is in second network 104 i.e. home network, where the second network 104 may include a public or private Wireless LAN (Local Area Network) or similar wireless network providing the wireless part of the second network 102, If the second network 102 includes a communication provider network, the proxy server 106 may be operated by the communication provider (i.e. home network provider AP or router)) (Palm, ¶ 0018-0019, 0027-0030). This would reduce the network traffic.

(B) Applicant argues "... Thus, Palm, the AAPA, and Sharma, taken alone or in any combination, do not disclose or suggest the above recitation of claim 1. Accordingly, it is respectfully submitted that claim 1 is allowable and the 35 U.S.C. § 103 rejection should be withdrawn for this claim. Because claims 2 and 5 — 7 depend from and include the limitations of claim 1, it is respectfully submitted that these claims are also allowable. Independent claims 8 and 15 recite limitations that are substantially similar to claim 1. Thus, Palm, the AAPA, and Sharma, taken alone or in any combination, do not disclose or suggest the recitations of claims 8 and 15 for at least the reasons described above in regard to claim 1. Accordingly, it is respectfully submitted that claims 8 and 15 are allowable and the 35 U.S.C. § 103 rejection should be withdrawn for these claims. Because claims 9, 12 — 14, 16, 19, and 20 depend from and include the limitations of allowable claims, it is respectfully submitted that these claims are also allowable. Claims 3, 4, 10, 11, 17, and 18 stand rejected under 35 U.S.C. § 103 as unpatentable over Palm in view of the AAPA and Sharma in further view of U.S. Publ. AppIn. No. 2020/03 14208 to Meenan et al. (hereinafter “Meenan’’). 2/8/22 Office Action, p. 10. Claims 1, 8, and 15 were discussed above. Palm, the AAPA, and Sharma were described above...” (from remarks pages 8-9).
As to point (B), see Point (A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
6/29/22